United States Court of Appeals
                        For the First Circuit

Nos. 12-1610, 13-1263

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                  CRUZ ROBERTO RAMOS-GONZÁLEZ,

                        Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté,      U.S. District Judge]


                               Before

               Torruella and Lipez, Circuit Judges
                   and Gelpí,* District Judge.



     Linda Backiel for appellant.
     Dina Ávila-Jiménez, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Juan Carlos Reyes-Ramos, Assistant United States
Attorney, were on brief, for appellee.



                           January 6, 2015




     *
      Of the District of Puerto Rico, sitting by designation.
            LIPEZ, Circuit Judge.     Appellant Cruz Roberto Ramos-

González ("Ramos") was tried a second time on a drug trafficking

charge after this court concluded that his Sixth Amendment right to

confrontation had been violated at his first trial.      See United

States v. Ramos-González, 664 F.3d 1, 2 (1st Cir. 2011). Ramos was

again convicted of possessing more than 500 grams of cocaine with

the intent to distribute the narcotic.       He now raises numerous

challenges to that second conviction and the resulting 327-month

sentence.   Although we find no reversible trial error, we conclude

that a remand for resentencing is necessary.    In designating Ramos

as a career offender under the Sentencing Guidelines, the district

court relied on a predicate offense that does not -- on the record

before us -- qualify for that purpose.         Hence, Ramos must be

resentenced without the career offender enhancement.

                                 I.

A. Factual Background

            The facts of the crime, as the jury could have found

them, are as follows.    On July 4, 2002, two Puerto Rico police

officers on traffic duty attempted to stop a red pickup truck owned

by Ramos because the vehicle's windows were tinted darker than

permitted by law.   The driver ignored the police car's siren and

flashing lights and sped away, with the officers, Javier Reyes-

Flores ("Reyes"), and Wanda Vélez-Mojica ("Vélez), in pursuit. The

truck soon crashed, and the driver exited the vehicle.        After


                                -2-
briefly looking at Reyes and raising his arms, the driver turned

and fled.     Although Reyes pursued him over a fence, the driver

successfully avoided capture.

            Meanwhile, back at the now-abandoned truck, Vélez had

found two plastic-wrapped blocks, subsequently determined to be

cocaine, on the driver's side floor.        Among the other items found

in the vehicle were $1,068 in cash, traffic tickets issued to

Ramos, his Social Security card, plastic bags holding eighteen

bullets, some cellular phones, and two forms of identification with

photos of Ramos -- his driver's license and electoral card.          Based

on the photos, Reyes identified Ramos as the driver who had fled.

Reyes also recognized Ramos as the same individual whom he had seen

on   two   other   recent   occasions    when   he   was   investigating    a

motorcycle accident.1

B. Procedural Background

            Ramos was initially prosecuted on drug charges by Puerto

Rico authorities, but the commonwealth proceedings ended at the

preliminary hearing stage with a finding of no probable cause.             In

June 2007, about a week before the statute of limitations would

have expired on the 2002 episode, federal authorities filed an

indictment charging appellant with one count of possession with

intent to distribute more than 500 grams of cocaine. See 21 U.S.C.



      1
       Both times, Reyes saw Ramos accompanying the mother of a
young man who was injured in the accident.

                                   -3-
§ 841(a)(1).        Appellant eluded arrest for two years, until April

2009, when he was taken into custody in the Dominican Republic.

Later       that   year,   a   jury   found    appellant   guilty   of   the   drug

trafficking crime, and he was sentenced to 327 months in prison.

This court vacated that conviction because of a violation of

appellant's Sixth Amendment right to confrontation, which occurred

when a chemist was allowed to testify about the results of a drug

analysis that he did not perform.              See Ramos-González, 664 F.3d at

2.

                Appellant was retried in early 2012.            At that second

trial, he offered a new alibi defense: he had been at the beach

with several people, including the mother of one of his children,

on the day of the high-speed chase in 2002.                    In addition, he

presented a witness who identified someone else -- the witness's

brother, now deceased -- as the driver of Ramos's truck that day.

The jury nonetheless again found appellant guilty of the drug

possession charge.

                At sentencing, the district court treated appellant as a

career offender based on two prior convictions under Puerto Rico

law.        See U.S.S.G. § 4B1.1(a).2     One of the prior crimes -- a 1991

conviction for first-degree murder -- undisputedly qualifies as a


        2
        Section 4B1.1(a) applies career offender status to a
defendant, age eighteen or older, who commits a felony that is
either a crime of violence or a drug offense, and who "has at least
two prior felony convictions of either a crime of violence or a
controlled substance offense."

                                         -4-
predicate    offense     for    career    offender   purposes.      The   other

qualifying conviction was based on a paragraph in appellant's

Presentence Report ("PSR") listing a 1987 charge under Article 256

of the Puerto Rico Penal Code, which criminalized the "use[] [of]

violence or intimidation against a public official or employee."

See P.R. Laws Ann. tit. 33, § 4491 (1998).3               The paragraph also

included under the same date the notation "Dist. Cont. Substances,"

evidently describing a drug crime (i.e., distributing controlled

substances).      In explaining this conviction, the PSR states:

"According to the judicial documents, on November 15, 1986, the

defendant possessed with the intent to distribute 2.68 grams of

cocaine.     He further resisted the arrest by pushing and grabbing

one   PRPD   officer."         The   district   court   rejected   appellant's

objection that the supporting documents were not "official."

             The court's use of the career offender classification

resulted in a Base Offense Level ("BOL") of 34 and a Criminal



      3
       Puerto Rico's Penal Code was revised in 2004 and 2012, and
the current version of this provision is now codified as § 5335.
The earlier version of the statute provided, in relevant part:

      Any person who uses violence or intimidation against a
      public official or employee to compel him/her to perform
      an act contrary to his/her duties or to omit an act
      inherent to his/her office, or who, by the use of
      violence or intimidation, offers resistance to said
      official or employee in the performance of his/her
      duties, shall be punished by [imprisonment or a fine, or
      both].

P.R. Laws Ann. tit. 33, § 4491 (1998).

                                         -5-
History Category ("CHC") of VI, with a Guidelines sentencing range

of 262 to 327 months.       Without career offender status, appellant

would have had a BOL of 30 and a CHC of V, with a Guidelines range

of 151 to 188 months.       The district court imposed the high end of

the higher range, 327 months.

          On appeal, Ramos asserts that his conviction must be

vacated and his indictment dismissed because he was denied due

process by the federal authorities' pre-indictment delay.           He also

argues that the district court made multiple errors at trial,

including refusal to allow an alibi witness, rejecting a missing

witness instruction, and misleading the jury with its instructions

on possession.     He further claims that his sentence is both

erroneously    calculated    and     unreasonably   harsh.    Finally,   he

maintains that the court should have dismissed the case against him

because of government misconduct.4

                                      II.

          We    turn   first    to    Ramos's   claims   relating   to   his

conviction, beginning with the two asserted problems that Ramos

says require dismissal of the charge against him.




     4
       The misconduct claim was asserted in a post-trial motion
that was submitted in April 2012 and denied in February 2013. A
separate appeal of that denial (No. 13-1263) was subsequently
consolidated with the previously filed appeal of the conviction and
sentence (No. 12-1610).    This opinion therefore addresses both
appeals.

                                      -6-
A. Pre-indictment Delay

          Shortly   after   this   court   vacated   Ramos's   original

conviction and remanded the case to the district court, Ramos filed

a renewed motion to dismiss the indictment on the ground that the

government's delay in filing the drug trafficking charge violated

his due process rights. He emphasized that the indictment had been

brought a week before the five-year limitations period would have

barred his prosecution, and the second trial would occur more than

nine years after the events at issue.      Ramos complained that the

passage of time had eroded his ability to mount a vigorous defense

because of dimmed memories and the loss of witnesses and evidence.

          The district court denied the motion with a docket order,

and we review that decision for abuse of discretion, United States

v. Bater, 594 F.3d 51, 53 (1st Cir. 2010).5     We have observed that

"excessive pre-indictment delay can sometimes, albeit rarely,

violate the Fifth Amendment's Due Process Clause if the defendant

shows both that the 'delay caused substantial prejudice to his

right to a fair trial' and that 'the [g]overnment intentionally

delayed indictment . . . to gain a tactical advantage.'" Id. at 54

(quoting United States v. Picciandra, 788 F.2d 39, 42 (1st Cir.




     5
       As we noted in Bater, some matters subject to the abuse-of-
discretion standard will encompass subsidiary issues of fact --
"for which clear error is the customary test" -- or "mistakes on
abstract issues of law [that are] reviewed de novo." 594 F.3d at
54 n.1.

                                   -7-
1986)) (alteration and omission in original); see also United

States v. Marion, 404 U.S. 307, 325 (1971).

           In asserting prejudice, Ramos claims that he was denied

the opportunity to present the testimony of José Néris Rodríguez

("José Néris"), who Ramos maintains was the driver involved in the

high-speed chase and who died in 2006, while the government was

able to take advantage of the delay by asking each testifying

defense witness why he or she had waited so long to come forward

with their exculpatory testimony.6        Ramos also claims prejudice in

the   disappearance   of   "two   critical   sources    of   identification

evidence": a pair of flip-flops found near the abandoned red truck

and a fanny pack belonging to José Néris that he claims was in the

truck.    He cites as well the loss of recordings made at the

preliminary hearing in commonwealth court, which he describes as

"invaluable tools" to confront Officer Reyes about his inability to

identify Ramos as the driver shortly after the events.

           The government offers rejoinders to each of these claimed

disadvantages, emphasizing that most depend on "rank conjecture" --

particularly   Ramos's     assumption     that   José   Néris   would   have

implicated himself as the driver of the truck and, hence, possessor

of the cocaine.   The government also challenges Ramos's assertion

that a fanny pack belonging to Néris was found in the vehicle,


      6
       Ramos points in particular to the questioning of José
Néris's brother, Héctor; Gerardo Cruz, a bystander to the chase;
and Johanna Bermúdez, his child's mother.

                                    -8-
noting that such an item does not appear on any inventory list, and

it asserts that the sharp cross-examination of defense witnesses

resulted not from the passage of time but from the witnesses'

failure   to   inform   investigators   early   on   of   their   supposed

knowledge of the events. Moreover, the government notes that Ramos

was able to present his alibi defense through witnesses other than

José Néris, "even if not to the full extent he desired."           United

States v. DeCologero, 530 F.3d 36, 78 (1st Cir. 2008).

           We need not dwell on the issue of prejudice, however,

because we find no evidence that the government purposefully

delayed the indictment to gain a tactical advantage at trial.

Ramos urges us to find sinister motive in the government's decision

to bring this case on the eve of a separate 47-defendant, ten-count

indictment alleging that he was the kingpin of a multi-year drug

trafficking conspiracy.     Trial in the conspiracy case originally

was set for mid-August 2009, two weeks before the trial in this

case,7 and Ramos argues that the nearly simultaneous prosecutions

were problematic for him and advantageous for the government.

Ramos claims he felt pressure to plead guilty in one of the cases,

and he asserts that a resolution in one case would "virtually

preclude his exercising his right to testify in the second."8


     7
       The conspiracy trial eventually began in mid-October 2009,
less than a month after the trial in this case.
     8
       Ramos's original conviction in the case now before us
occurred on September 25, 2009, and he was convicted on six counts

                                  -9-
          Although the back-to-back trial schedule was no doubt

difficult for Ramos, we see no evidence that the timing was

orchestrated by the government for the purpose of imposing that

burden.   Indeed, the government could not have known that the

complex multi-defendant case would be set for trial at the same

time as this single-count prosecution against only Ramos.9     The

government attributes the length of the delay to the case's

transfer from commonwealth court to federal court, followed by the

case's shifting assignment among prosecutors.    At oral argument,

government counsel explained that, in her role as lead prosecutor

in the conspiracy investigation, she was alerted to this case and

discovered that the statute of limitations was about to expire.

She therefore "tried to move as quickly as possible" in securing an

indictment.

          Ramos has offered no reason for us to discredit the

government's plausible explanation and, hence, no basis for us to

conclude that the district court abused its discretion in denying

his motion to dismiss for pre-indictment delay.        As we have


in the conspiracy case on November 3, 2009.     In the conspiracy
case, he was sentenced in April 2012 to life terms on five counts
and a concurrent 240-month sentence on another count, all of which
are to be served concurrently with the sentence in this case. An
appeal is pending in the conspiracy case.
     9
       Although the original indictments were issued in close
succession -- in June 2007 for the instant case and in August 2007
for the conspiracy case -- a superseding indictment was issued in
the conspiracy case in February 2008, and a superseding indictment
was issued in this case more than a year later, in May 2009.

                               -10-
observed, "[t]he Due Process Clause has only a limited role in this

context because the statutes of limitations provide the primary

protection against undue pre-indictment delays."               DeCologero, 530
F.3d at 78.      Although there may be instances when prosecutorial

delay will be sufficiently egregious to support a due process

violation even absent tactical purpose, this is not such a case.

See United States v. Lovasco, 431 U.S. 783, 795 n.17 (1977) (noting

the government's concession that due process might be violated by

delay "incurred in reckless disregard of circumstances, known to

the prosecution, suggesting that there existed an appreciable risk

that delay would impair the ability to mount an effective defense"

(internal quotation marks omitted)).

B. Government Misconduct

             Three   days    before   the     retrial    in    this    case,   the

government    provided      Ramos   with     FBI    reports    ("302   Reports")

recounting interviews that had been conducted in 2006 and 2007 with

the two officers, Reyes and Vélez, who had been involved in the

2002   vehicle   chase.       The   content    of    Reyes's    interviews     was

consistent with his testimony at the first trial, but the 302

reports of Vélez's statements revealed conflicts with her trial

testimony.     In particular, one 302 Report stated that Vélez had

said she "did not see the driver's face during or after the chase,"

while at trial she testified that she noticed Ramos's "light-

colored eyes."       Ramos moved to exclude Vélez as a government


                                      -11-
witness at the second trial because of the inconsistencies, but

following that motion neither the government nor the defense sought

to call Vélez to testify.10

                  After Ramos was convicted and sentenced for the second

time,        he   moved    to   dismiss    the    indictment   for   prosecutorial

misconduct.         In the portion of the motion most pertinent here, he

complained that the government had intentionally concealed material

evidence -- the 302 reports of Vélez's interviews -- that would

have revealed her false testimony at the first trial. See Brady v.

Maryland, 373 U.S. 83, 87 (1963) (holding that, upon request,

prosecution must turn over to the defense favorable evidence that

is material to guilt or punishment); United States v. Bagley, 473
U.S. 667, 676 (1985) (holding that the duty to disclose extends to

impeachment evidence); United States v. Acosta-Colón, 741 F.3d 179,

195 (1st Cir. 2013) (explaining that one type of Brady violation

occurs when "undisclosed evidence shows that prosecutors knowingly

used     perjured         testimony   or    allowed    false   testimony   to   go

uncorrected").            In addition, the motion charged a "recurrent

pattern of concealment and deception," citing the same prosecutor's

belated disclosure of evidence in the contemporaneous conspiracy




        10
        The government explained that it acquiesced to defense
counsel's motion that Vélez be precluded as a witness because "we
had given him the 302 last Friday, and it wouldn't be fair for him
to cross-examine her so late.    So that's why we left her out,
conceding to his motion."

                                           -12-
case in which Ramos also was a defendant.11         Ramos argued that

dismissal of the indictment was the appropriate sanction for

persistent    government   conduct   "undertaken   with   such   flagrant

disregard for Mr. Ramos-Gonzalez's constitutional rights."

             In considering the motion, the district court addressed

both the alleged misconduct in this case (the possession case) --

allowing Vélez to testify falsely at Ramos's first trial -- and the

alleged withholding of evidence in the separate, 47-defendant

conspiracy case.     With respect to the possession case, the court

found no prejudice because Vélez did not testify at the second

trial: "[A]ny error her conflicting testimony may have originally

introduced was cured in this subsequent and new trial."           United

States v. Ramos-González, No. 3:07-cr-00262-JAF, Memorandum and

Order (D.P.R. Feb. 1, 2013), at 5 ("Memorandum and Order"). As for

the government's allegedly improper actions in the conspiracy

prosecution, the court looked to a decision issued in that case on

the defendants' motion for a new trial. In rejecting a Brady claim

based on some of the same allegations of misconduct, a different

trial judge had concluded that the undisclosed documents were

either cumulative or collateral impeachment evidence, United States



     11
        The motion asserted that in the conspiracy case the
government had, inter alia, improperly withheld information about
benefits provided to the government's "star witness," Harry Smith
Delgado-Cañuelas ("Delgado"), who was a cooperating co-defendant,
and belatedly provided copies of notes Delgado made memorializing
his conversations with other defendants.

                                 -13-
v. Ramos-González, 747 F. Supp. 2d 280, 294 (D.P.R. 2010), and that

the prosecutor had not withheld evidence in bad faith, id. at 288.

The court in this case adopted and reaffirmed that assessment of

the government's actions in the conspiracy trial:                  "The government

neither committed a Brady violation nor engaged in prosecutorial

misconduct when it produced materials to the defense post-trial."

Memorandum and Order, at 4 (citing Ramos-González, 747 F. Supp. 2d

at 294; United States v. Ramos-González, No. 07-318, 2011 WL
2144215, at *2 (D.P.R. May 31, 2011)).                   Concluding that Ramos

suffered no prejudice in either the conspiracy trial or the

possession retrial, the court denied the motion to dismiss.

                  A district court's decision to deny a motion to dismiss

based        on   prosecutorial    misconduct      is   reviewed    for   abuse    of

discretion.          United States v. Dancy, 640 F.3d 455, 463 (1st Cir.

2011).12           We    previously   have    recognized      that,   given   "the

constitutionally mandated independence of the grand jury and the

prosecutor, courts should be reluctant to dismiss an indictment."

United States v. Rivera-Santiago, 872 F.2d 1073, 1088 (1st Cir.

1989)        (internal    quotation   marks    omitted).      Moreover,     once   a

defendant         has   been   convicted,    the   sanction   of    dismissing     an

indictment "is employed in only truly extreme cases of egregious


        12
       The government argues that this issue was not adequately
preserved and that, accordingly, we should apply plain error
review. Because the claim does not succeed even under the standard
for preserved error, we need not, and do not, consider its
timeliness.

                                        -14-
prosecutorial misconduct," id. (internal quotation marks omitted),

and only where the misconduct "'so poisoned the well' that it

likely affected the outcome of the trial," Dancy, 640 F.3d at 463

(quoting United States v. Azubike, 504 F.3d 30, 39 (1st Cir.

2007)).

             We are satisfied that the district court did not abuse

its discretion in refusing to dismiss the indictment here.            The

unrevealed     inconsistency   in    Vélez's   statements   relates    to

impeachment rather than innocence.         Moreover, the undisclosed

reports also differed on the disputed fact.      The FBI 302 Report in

which Vélez is quoted as saying she did not see the driver's face

-- a statement inconsistent with her trial testimony -- is dated

June 25, 2007.      However, in a report prepared eighteen months

earlier, in January 2006, she described the driver as she had at

trial as having "light colored eyes."      The later report notes that

Vélez "opened the interview by stating that she did not have her

notes of an incident which occurred on July 4, 2002" and that she

"attempted to provide the facts of that incident as well as she

could from memory." The discrepancies between the two FBI reports,

together with the disclaimer in the second report suggesting that

the earlier one may be more accurate, inevitably would have reduced

the impact of the inconsistency between Vélez's trial testimony and

the June 2007 report.     Moreover, although the disclosure should

have come earlier, the government provided the reports before the


                                    -15-
retrial      began.      In   these     circumstances,    the     district    court

supportably concluded that the government's nondisclosure and its

use of Vélez's testimony in the first trial was not an extreme case

of prosecutorial misconduct.                See Rivera-Santiago, 872 F.2d at

1088.

              In   addition,   as     the    district   court   recognized,       any

prejudice arising from the failure to disclose Vélez's conflicting

reports did not recur at the second trial because the government

did not call her as a witness.                   Nonetheless, Vélez remained

available, and if Ramos's counsel had thought it useful to reveal

the inconsistencies in her statements, she could have been called

as a defense witness.13

              Nor can we conclude that the district court abused its

discretion     in     rejecting   the    motion    to   dismiss    based     on   the

government's cumulative conduct in Ramos's two independent cases.

As an initial matter, the district court in the conspiracy case


        13
       In passing, Ramos also complains that the FBI 302 reports
reveal an inconsistency involving Vélez's testimony in the first
trial that, before the car chase, she had seen Ramos in her
neighborhood bringing vehicles to "a kid who washes cars." In the
2007 FBI 302, Vélez stated that she had never seen the person she
knew by reputation as "Robert Belleza" -- a name used by Ramos --
before the car chase.     That report and her testimony are not
necessarily inconsistent. Vélez testified that she first connected
the person in her neighborhood with Ramos/Belleza during the post-
chase investigation.     Her 302 statement may be understood,
consistently, to report that she had never previously associated
the familiar face with the also familiar name. In any event, the
offending evidence was not introduced at the second trial, and
Ramos could have, but did not, call Vélez as a witness to exploit
any such inconsistency.

                                         -16-
took    the    defendants'     Brady    claims     seriously,    conducted    an

evidentiary hearing, and wrote a thoughtful opinion explaining why

the alleged violations there did not warrant a new trial.                    See

Ramos-González, 747 F. Supp. 2d at 291-97.14              Given such careful

treatment, that court's judgment that no constitutional violation

occurred in the trial over which it presided is owed deference by

both the district court in the instant case and by us on appeal.

See, e.g., United States v. Mathur, 624 F.3d 498, 504 (1st Cir.

2010) (noting that the trial court's "views about the likely impact

of newly disclosed evidence deserve considerable deference" because

"[t]he trial judge, having seen and heard the witnesses at first

hand, has a special sense 'of the ebb and flow of the recently

concluded trial'" (quoting United States v. Natanel, 938 F.2d 302,

313 (1st Cir. 1991)).         In addition, we already have described the

limited significance of the cited nondisclosures in this case.

Hence, even taking the government's failures in combination, the

district      court   could    properly       conclude   that   dismissal    was

unwarranted.15


       14
       The court in the conspiracy case also subsequently denied
Ramos's motion to dismiss the indictment in that case based on the
same failure by the prosecution to turn over the evidence. See
Ramos-González, 2011 WL 2144215, at *1; see also supra note 11.
       15
       We add two brief comments on this claim. First, we reject
Ramos's contention that the district court committed reversible
error in refusing to hold an evidentiary hearing. As noted above,
a hearing was held in the conspiracy case. Only limited additional
government behavior was challenged here, and the court thus acted
within its discretion in concluding that another hearing was

                                       -17-
          Though   we   find   no    error   in   the   district    court's

resolution of the prosecutorial misconduct claim, and no basis for

finding bad faith by the prosecutors in these cases, we nonetheless

express concern about the repeated nondisclosure of evidence.           As

noted above, impeachment evidence, as well as exculpatory evidence,

is covered by the principles of Brady and related cases.                See

e.g., Drumgold v. Callahan, 707 F.3d 28, 38 (1st Cir. 2013);

Acosta-Colón, 741 F.3d at 195.      Morever, prosecutors in every case

-- even in a district with a burdensome and congested criminal

docket, such as Puerto Rico -- have a duty to learn of evidence

favorable to the accused that is "known to the others acting on the

government's behalf in the case, including the police."            Kyles v.

Whitley, 514 U.S. 419, 437 (1995).         The United States Attorney's

Office should develop procedures to avoid repeating the lapses that

occurred in these cases.




unnecessary.
     Second, Ramos's motion to dismiss also complained that the
government had violated his Sixth Amendment right to counsel of
choice by investigating whether his attorney helped fabricate his
alibi defense, thereby intimidating counsel and "establish[ing] a
per se and actual conflict of interest by placing Counsel's
interests at odds with the Defendant's."         That post-trial
investigation could not have contributed, however, to the jury's
verdict of guilt, and it therefore does not assist Ramos's effort
to show prejudice. Moreover, this claim was referenced only in
passing on appeal and, hence, is waived. See, e.g., United States
v. Martinez, 762 F.3d 127, 132 n.2 (1st Cir. 2014).

                                    -18-
C. Exclusion of Alibi Witness

             Ramos   argues    that     the     district    court    violated    his

constitutional right to present witnesses in his defense when it

refused to allow an alibi witness that Ramos did not disclose to

the government until he sought to call her on the third day of

trial.    See generally Taylor v. Illinois, 484 U.S. 400, 402 & n.1

(1988) (noting the accused's right under the Sixth Amendment's

Compulsory Process Clause "to obtain the testimony of favorable

witnesses"); United States v. Portela, 167 F.3d 687, 705 (1st Cir.

1999)    (same).     We     review    this    claim   de    novo,   balancing    the

defendant's right to present his defense with "[t]he State's

interest in the orderly conduct of a criminal trial."                  Taylor, 484
U.S. at     411.     Among the "countervailing public interests" are

"[t]he integrity of the adversary process, which depends both on

the   presentation     of    reliable     evidence     and    the    rejection   of

unreliable    evidence,      the     interest    in   the    fair   and   efficient

administration of justice, and the potential prejudice to the

truth-determining function of the trial process."                   Id. at 414-15.

Even if constitutional error occurred, it may be found harmless if

the prosecution is able to prove beyond a reasonable doubt that the

error did not contribute to the verdict.              Portela, 167 F.3d at 706

(citing Satterwhite v. Texas, 486 U.S. 249, 256 (1988)).

             Under Federal Rule of Criminal Procedure 12.1, if the

government requests notice of the defendant's intent to offer an


                                        -19-
alibi defense, the defendant must respond in writing with the names

of each alibi witness on whom he intends to rely.           Fed. R. Crim. P.

12.1(a)(1), (2).      The Supreme Court has observed that rules

providing   for   pretrial    discovery      of   an   opponent's   witnesses

"minimize[]   the   risk   that   a    judgment    will   be   predicated   on

incomplete, misleading, or even deliberately fabricated testimony."

Taylor, 484 U.S. at 411-12.       Here, the government made a request

under Rule 12.1(a)(1), and Ramos notified the government that he

would present testimony that he was at the beach with "friends and

family members" on July 4, 2002, the day of the chase.                       He

identified his alibi witness as Johanna Bermúdez, his then-mistress

and the mother of one of his children, and he reported that

Bermúdez was accompanied to the beach that day by "her daughter and

Mrs. Rosa López."

            At trial, after Bermúdez testified that Ramos spent most

of July 4 with her and others, Ramos sought to call López's

daughter,     Kiomarie     Hernández-López         ("Hernández"),     as      a

corroborating witness.       Defense counsel explained that Hernández

was being called because her mother, Rosa López, "doesn't want to

get involved in court." The government objected on the ground that

Hernández had not been named as an intended alibi witness and that,

indeed, López had not been identified as a witness either.                  The

court sustained the government's objection, pointing out that Rule

12.1 required Ramos to provide the name, address, and telephone


                                      -20-
number of each alibi witness.      Defense counsel did not press the

issue.

           On appeal, Ramos does not dispute that he violated Rule

12.1(a)(2).    Rather, he argues that the district court committed

constitutional error by failing to weigh his right to present the

proposed witness against "the integrity of the adversary process,"

Taylor, 484 U.S. at 414, and by unjustifiably disregarding the

Supreme Court's statement that sanctions other than preclusion

"would    be   'adequate   and   appropriate'"   for   most   discovery

violations, Michigan v. Lucas, 500 U.S. 145, 152 (1991) (quoting

Taylor, 484 U.S. at 413).    See Taylor, 484 U.S. at 413 (noting the

availability of "less drastic sanction[s]," including granting a

continuance to provide time for further investigation).

           As an initial matter, we note that defense counsel did

not contemporaneously protest the exclusion,16 giving the court


     16
        After the government objected to the witness, defense
counsel stated that he did not think he needed to provide "all the
names of the people that I am going to present." In response, the
district court reviewed aloud Rule 12.1's requirement that the
defendant give the government the name, address and telephone
number of each alibi witness. The following exchange then took
place:

     DEFENSE COUNSEL: However, it does say that, but I said,
     I told the government the address.
     COURT: Counsel, you have not given her that information.
     DEFENSE COUNSEL: I did not give her the name.
     COURT: Objection sustained.
     DEFENSE COUNSEL: Okay.
     COURT: Do you have any other witnesses aside from that?
     DEFENSE COUNSEL: No, sir.


                                  -21-
little reason to consider a less severe sanction for Ramos's

admitted   rule    violation.      Although     Ramos     now    argues    that    a

corroborating alibi witness was essential to his case because

Bermúdez was "an easy target for impeachment on grounds of bias,"

the only justification offered at trial for presenting Hernández as

a surprise witness was that she was a substitute for another

unannounced witness who had declined to appear.                    Importantly,

having proffered the alibi through Bermúdez, supported by Héctor

Néris's testimony that his brother was the truck driver, Ramos was

not denied the opportunity to present his defense.                     Cf., e.g.,

United States v. Levy-Cordero, 67 F.3d 1002, 1014-15 (1st Cir.

1995)   (finding    exclusion     of    alibi   evidence        unjustified      and

remanding for a hearing to evaluate its content and reliability);

Bowling v. Vose, 3 F.3d 559, 562 (1st Cir. 1993) (finding error

where "an exculpatory and potentially reliable alibi" was wholly

excluded).

             All told, this issue is not a close call.                 Without any

apparent   justification    for    doing      so,   and   in     the    course    of

presenting a newly unveiled alibi, Ramos ignored the federal notice

rule whose purposes include "minimiz[ing] the risk that fabricated

testimony will be believed."           Taylor, 484 U.S. at 413; see also

Chappee v. Vose, 843 F.2d 25, 31 (1st Cir. 1988) (observing that a



The defense then rested. Both parties treat the issue as properly
preserved, and we therefore do likewise.

                                       -22-
"court may reasonably 'presume that there is something suspect

about a defense witness who is not identified until after the

eleventh hour has passed'" (quoting Taylor, 484 U.S. at 414)).

Indeed, Ramos did not even mention Hernández in his Rule 12.1

notice reporting that her mother was at the beach with Bermúdez and

Bermúdez's daughter.       That omission magnified the government's

surprise at trial and presumably was easy to avoid.         See Taylor,
484 U.S. at 415 (noting that the "simplicity of compliance with the

discovery rule is . . . relevant" in determining the proper

sanction for a violation).         Finally, because the alibi first

appeared in Ramos's second trial, and that delay was emphasized by

the government, see supra Section II.A, the proposed corroborating

testimony was unlikely to be compelling even if the jurors did not

consider it unbelievable.17

          We therefore conclude that the district court's exclusion

of Kiomarie Hernández's testimony was not constitutional error.

D. Jury Instructions

          Ramos challenges the district court's jury instructions

on   multiple   grounds.      In   evaluating   preserved   claims   of

instructional error, we consider de novo whether an instruction

properly conveyed the governing law, and we review for abuse of

discretion the district court's choice of language to present that



     17
       The district court concluded that the alibi was "a made up
defense" based on its assessment of witness credibility.

                                   -23-
law.   See, e.g., United States v. Sasso, 695 F.3d 25, 29 (1st Cir.

2012).   Whatever the nature of the asserted error, we examine the

challenged instruction in context to determine "whether the charge

in its entirety . . . presented the relevant issues to the jury

fairly and adequately." United States v. Stefanik, 674 F.3d 71, 76

(1st Cir. 2012).    Even an incorrect instruction will not warrant

reversal if it was harmless.    United States v. McDonough, 727 F.3d
143, 157 (1st Cir. 2013) (internal quotation marks omitted).         If

the defendant did not object to the challenged instruction at

trial, we review only for plain error.      United States v. Appolon,

695 F.3d 44, 65 (1st Cir. 2012).

           1.   Instruction on Constructive and Joint Possession

           Ramos   contends    that   the   court's   instructions   on

possession allowed the jury to find him guilty based on two

incorrect theories: simply because he owned the vehicle where the

cocaine was found, or because he jointly possessed the cocaine with

Néris.   Ramos asserts that the first theory relies on an error of

law and the second is unsupported by the facts.

           The court initially instructed on possession as follows:

           The   term  possessing   means   to   exercise
           authority, dominion or control over something,
           and the law recognizes several kinds of
           possession.

                  Possession    can    be    actual    or
           constructive.    Actual possession is when
           someone has in his person direct physical
           control of something or so close to him or her
           that he is then in actual possession of it.

                                 -24-
                   A person who is not in actual
            possession of something but who has both the
            power and the intention to eventually obtain
            possession of something is in constructive
            possession of that. Whenever I use the term
            possession, I am referring to both kinds,
            actual and constructive. . . .

                   A   good    example   of   constructive
            possession would be what is right now in the
            trunk of my car parked in the parking lot,
            what I have at home, in my closet, may have in
            my locker room, in the drawers of my desk.
            I'm in constructive possession of that stuff,
            and I am perhaps miles away from it right now.
            So you have actual and constructive possession
            and both meet the rule.

                   And then you have sole possession and
            joint possession.     Sole possession is one
            person only having it.       Joint is shared
            possession, two or more people sharing the
            possession.   So all kinds of possession are
            included in the description of distribution of
            a controlled substance.

Immediately after the charge, defense counsel expressed concern

that the example used in the constructive possession instruction

could be misleading because it suggested that the owner of a

vehicle may be held responsible for items in the trunk of his car,

"even miles away," regardless of his knowledge of the trunk's

contents.    Counsel asked the court to stress that both types of

possession must be knowing and willful.    In refusing to do so, the

court stated its belief that the knowledge element had been "amply

explained."18


     18
        The court's instructions just       before   the   possession
explanation included the following:


                                -25-
             Subsequently, during deliberations, the jurors asked the

court to "send" them the definitions of "actual possession" and

"constructive     possession."      The    jury   was   brought   into   the

courtroom,     and   the   trial   judge   reiterated   its   instruction,

including the definition of "joint possession."          At the request of

defense counsel, however, it did not repeat the trunk-of-the-car

example.     In addition, counsel again asked the court to add a

specific instruction on the state-of-mind requirement, and this

time the court did so:

             Of course counsel and the Assistant remind me
             that I should always say that both possessions
             should be knowingly and willfully, with
             intention of course.

The court also provided the jurors with a copy of the possession

instruction "from the book," presumably referring to the court's

compilation of the applicable pattern jury instructions.                 See

Pattern Criminal Jury Instructions for the District Courts of the

First         Circuit          ("Pattern           Instructions"),

http://www.med.uscourts.gov/pdf/crpjilinks.pdf (2014).




          For you to find the defendant guilty of this crime,
     you must be convinced that the Government has proven each
     of these things beyond a reasonable doubt. First, that
     the defendant on that date, July 4, 2002, possessed
     cocaine, either actually or constructively. Second, that
     he did so with a specific intent to distribute the
     cocaine over which he had actual or constructive
     possession.   And third, that he did so knowingly and
     intentionally, which is what I just explained to you.

                                    -26-
          The next day, the jurors asked for a definition of

"reasonable doubt" and "a brief refresh of the definition of

knowingly and intentionally."      In responding to the query on

knowledge and intent, the court emphasized that the drug offense in

this case required proof of criminal intent, and then elaborated,

in substantial part, as follows:

          [O]ne of the things the Government has to
          prove is criminal intent, that is, that the
          defendant acted knowingly, willfully and
          unlawfully, and that means with a bad purpose
          to disobey or disregard the law, and not
          because of mistake, not because of accident
          and not because of an innocent reason.
                 The idea is that there be evidence,
          proof beyond a reasonable doubt to prove that
          intent, excluding the possibility that there
          was a mistake, accident, or an innocent
          reason. That's basically it. Doing something
          that the law forbids, with a bad purpose to
          disobey or disregard the law, that is what you
          refer to as criminal intent, that's all, it's
          as simple as that, excluding mistake, accident
          or other innocent reason. There is no other
          way to describe it.

          On appeal, Ramos again complains that the court's use of

the car-trunk example in its initial instruction on constructive

possession erroneously suggested that his mere ownership of the

vehicle could provide a basis for conviction.   He asserts that the

instruction allowed the jury to find that he possessed the drugs

based solely on the fact that they were in his truck.

          Reviewing this preserved claim of legal error de novo, we

find no such flaw in the court's instructions.          As we have

described, the court repeatedly charged the jurors that they had to

                                -27-
find that Ramos acted knowingly and intentionally.                  The court also

correctly    informed       the   jurors       that     they     must   follow    the

instructions in their entirety, and could not "ignore one and favor

another."        In   so   stating,    the     court    effectively     linked    its

instructions on intent with its instructions on possession, and the

inescapable message conveyed was that the jury needed to find

intentional possession, whether actual or constructive.                   Moreover,

in charging on Ramos's alibi defense, the court emphatically stated

the government's burden to prove that Ramos was at the scene of the

crime and not at the beach: "Unless the Government proves [that the

defendant 'was present at that time and place'] beyond a reasonable

doubt,    then   you   must     find   the   defendant      not    guilty."      That

instruction, too, plainly rejects a finding of guilt based solely

on Ramos's relationship to the truck.

            In sum, the court expressly announced and reinforced the

jury's    obligation       to   find    Ramos's        knowing    and   intentional

involvement in the crime.          We thus reject his contention that the

instruction on constructive possession was inadequate as a matter

of law.

            Ramos is correct, however, that the instruction on joint

possession was improper because the record contains no evidence of

such a theory, and no party argued it.                   Most likely, the trial

judge unthinkingly read the instruction distinguishing between sole

and joint possession simply because it is part of the boilerplate


                                        -28-
jury charge on possession with intent to distribute a controlled

substance.    See Pattern Instructions, supra.   The court, however,

should have been mindful of the facts of the case before it.    See

United States v. Wolak, 923 F.2d 1193, 1198 (6th Cir. 1991) (noting

that boilerplate instructions "should not be used without careful

consideration being given to their applicability to the facts and

theories of the specific case being tried").        Nonetheless, no

objection was made to the instruction at trial, and our review is

thus for plain error.     Accordingly, Ramos must bear the "heavy

burden" of showing that the error was clear or obvious, and that it

both affected his substantial rights and "seriously impaired the

fairness, integrity, or public reputation of judicial proceedings."

United States v. Ramos-Mejía, 721 F.3d 12, 14 (1st Cir. 2013)

(internal quotation marks omitted).

             In asserting prejudice, Ramos claims that the faulty

instruction may have influenced the jurors to improperly find him

guilty based on a theory of joint possession with Néris.     On the

record before us, we are unpersuaded that the jurors would have

made such a mistake.      The jury was faced with a clear choice

between the government's theory that Ramos was driving the vehicle

(and, hence, possessed the cocaine) and Ramos's alibi defense that

Néris was the driver (and, hence, the possessor). No one suggested

that Ramos could be found guilty if Néris, not he, had been the one

to abandon the cocaine in the truck.   Indeed, as quoted above, the


                                -29-
court told the jurors they must find the defendant not guilty if

the government failed to prove his presence at the scene of the

pursuit.   Although the jurors sought clarification on the meaning

of "possession," there is no indication that the notion of joint

possession played a role in their deliberations.      Rather, their

questions focused on state of mind and constructive possession, the

central components of the government's theory that, notwithstanding

his physical distance from the truck after he fled, Ramos knowingly

and intentionally possessed the cocaine he left behind. Cf., e.g.,

United States v. James, 819 F.2d 674, 675-76 (6th Cir. 1987)

(reversing conviction based on improper instruction on constructive

possession where jury note indicated high probability of jurors'

reliance on constructive-possession theory).

           The government's theory is amply supported in the record,

and we see little risk that the alibi evidence of an alternative

suspect would have led a reasonable jury to find guilt based on

joint wrongdoing by the two men.   Consequently, regardless of the

clarity of the instructional misstep, we cannot find plain error.

The joint possession charge neither affected Ramos's substantial

rights nor had a serious impact on "the fairness, integrity, or

public reputation" of his trial.       Ramos-Mejía, 721 F.3d at 14

(internal quotation marks omitted).




                                -30-
            2.    Missing Witness Instruction

            Immediately before closing arguments, Ramos's attorney

asked the court for a missing witness instruction for Officer

Vélez.      Counsel   noted   the   First    Circuit   pattern   instruction

allowing the jury to draw an adverse inference from a party's

failure to call a witness who would be expected to give testimony

favorable    to   that   party.19   The     court   replied   that   "no   such

inference is justified when the witness is available to both

sides," and it noted that the defense could have subpoenaed Vélez.

Counsel responded, "That's my request," which drew a one-word reply

from the court: "Denied."

            A district court's refusal to give a missing witness

instruction is subject to review for abuse of discretion.                  See,

e.g., United States v. Pagán-Santini, 451 F.3d 258, 267 (1st Cir.

2006).      Here, the circumstances squarely support the court's


     19
          The First Circuit pattern instruction is as follows:

     If it is peculiarly within the power of the government to
     produce a witness who could give material testimony, or
     if a witness, because of [his/her] relationship to the
     government, would normally be expected to support the
     government's version of events, the failure to call that
     witness may justify an inference that [his/her] testimony
     would in this instance be unfavorable to the government.
     You are not required to draw that inference, but you may
     do so. No such inference is justified if the witness is
     equally available to both parties, if the witness would
     normally not be expected to support the government's
     version of events, or if the testimony would merely
     repeat other evidence.

Pattern Instructions 2.12.

                                    -31-
judgment.    First, as described above, the request was undeveloped

and halfheartedly pursued.              Second, and most importantly, Ramos

himself asked that Vélez be excluded as a witness based on the

inconsistencies between her testimony in the first trial and the

2007 FBI 302. Having secured the government's acquiescence to that

request, Ramos cannot reasonably demand an instruction that, in

effect,     seeks   to       penalize    the    government     for    making        the

accommodation.      See United States v. Spinosa, 982 F.2d 620, 633

(1st Cir. 1992) (affirming denial of missing witness instruction

where the defendant "sought the dual benefit of avoiding [the

witness's] potentially harmful testimony at trial, while at the

same time obtaining the advantage of a negative inference drawn by

the jury about the government's failure to produce" the witness).

            Third, neither of the primary justifications for the

instruction    applied        here.       We    have    explained     that,    as    a

prerequisite    for      a    missing    witness       instruction,    a   criminal

defendant must show either that the uncalled witness is "favorably

disposed" to testify on behalf of the government -- meaning that

the government ordinarily would be expected to produce that witness

-- or that the witness is "peculiarly available" to the government.

United States v. Perez, 299 F.3d 1, 3 (1st Cir. 2002) (internal

quotation marks omitted).             Nothing in the record suggests that

Ramos lacked access to Vélez or was unable to call her as a

witness.    Less clear is which side would have benefitted more from


                                         -32-
her testimony.     Although Vélez's testimony presumably would have

favored the prosecution, she would have faced vigorous cross-

examination based on the newly revealed, inconsistent FBI report

from 2007.

             Given the uncertainties, it is unsurprising that neither

side called Vélez as a witness.    For that reason, and the others we

have identified, the district court cannot be faulted for refusing

to advantage Ramos with a missing-witness instruction.

                                  III.

             Ramos asserts a variety of sentencing errors, most of

which he acknowledges were not raised below. We address each claim

in turn, identifying the applicable standard of review as part of

our analyses.      Generally, however, any assertion of sentencing

error raised for the first time on appeal is afforded only plain

error review.     See, e.g., United States v. Ramos, 763 F.3d 45, 56

(1st Cir. 2014).    In evaluating a preserved challenge to the trial

court's choice of a particular sentence, we most commonly apply the

deferential abuse-of-discretion standard.      See United States v.

Suárez-González, 760 F.3d 96, 101-02 (1st Cir. 2014) (applying that

standard to the court's balancing of the sentencing factors and the

substantive reasonableness of the sentence imposed).

A.   Timing of the Sentencing Hearing

             Ramos contends that the district court erred by giving

him only nineteen days to review, and comment on, the updated PSR


                                  -33-
that was prepared after his retrial conviction.                He relies on

Federal Rule of Criminal Procedure 32, which states, in pertinent

part:

           Minimum Required Notice.      The probation
           officer must give the presentence report to
           the defendant, the defendant's attorney, and
           an attorney for the government at least 35
           days before sentencing unless the defendant
           waives this minimum period.

Fed. R. Crim. P. 32(e)(2) (emphasis added).               A district court's

compliance with Rule 32 is reviewed de novo, and we will remand for

resentencing if we find error that was not harmless.               See United

States v. González-Vélez, 587 F.3d 494, 508-09 (1st Cir. 2009).

           1. Background

           Ramos's updated PSR was disclosed by the Probation Office

on March 20, 2012.      On April 6, along with his response to the PSR,

Ramos filed a motion to continue sentencing on the ground that he

needed more time to prepare a request for a lower sentence based on

his medical condition.      Ramos, then 43 years old, reported that he

was awaiting additional medical records so he could submit an

expert   opinion   on    "the   impact   that    a   long   term   period   of

incarceration   will     have   upon   [his]    cardiac     condition."     He

therefore sought "the 35-day statutory time period to properly

address these issues."

           The district court denied the requested continuance at

the sentencing hearing, which was held as scheduled on April 9.

The court acknowledged that only nineteen days had elapsed since

                                   -34-
disclosure of the amended PSR, but it deemed that period adequate

because it thought an amended PSR was unnecessary and that Ramos

could have been sentenced based on the original PSR.      The court

said it "gave [Ramos] the break" when it ordered an amended PSR so

he could pursue his claim that his criminal history was incorrectly

calculated.20   The court thus concluded that Rule 32(e)'s 35-day

notice period did not apply.

            2. Discussion

            The government argues that the application of Rule 32 in

the particular circumstances of this case is a novel question and

that the district court's reading of the rule was reasonable.   The

government further asserts that any error was harmless because the

record demonstrates that a continuance to satisfy Rule 32's 35-day

requirement would not have resulted in a different sentence.     It

points out that the district court emphatically rejected the

possibility that further information about Ramos's heart condition

-- the reason he said he needed a continuance -- would impact the

sentence.

             We do not take lightly the requirements of Rule 32,

whose time limits "are integral to the fair and orderly process of



     20
        The Probation Office in fact concluded that a prior
conviction had been improperly counted toward Ramos's career
offender status, but the PSR substituted another conviction to
support the recommendation for career offender status.    That
substituted conviction is the subject of the claimed error
discussed in Section III.B infra.

                                -35-
imposing sentence."    United States v. Casas, 425 F.3d 23, 59 (1st

Cir. 2005) (internal quotation marks omitted).   The procedures it

prescribes may not be dismissed as "mere technicalities."   United

States v. López-López, 295 F.3d 165, 169 (1st Cir. 2002).   Hence,

we are inclined to conclude that the full array of Rule 32's

protections ordinarily should accompany a PSR that is revised and

reissued after a new trial and guilty verdict.      It is no less

important for a new sentencing to be fair and accurate than it was

for the original proceedings, and the Rule sets the default time

periods for achieving that objective.   A defendant's circumstances

could have changed in any number of ways during the lapse of time

between convictions.   He may have a new attorney, new convictions,

or new evidence of mitigating factors -- all of which may influence

the sentencing process.    Indeed, the district court in this case

acknowledged that the amended PSR served an important function

because its preparation revealed that an ineligible conviction had

previously been counted to establish career offender status.    The

logic in excluding an amended PSR from the scope of Rule 32, when

that report is part of a wholly new proceeding, prepared after a

retrial and verdict, is not apparent.

          Enforcing the Rule's time limits need not compromise a

court's interest in avoiding redundancies and moving cases to

completion. In many instances of resentencing after re-conviction,

the Probation Office will be able to take advantage of its earlier


                                -36-
work, and, hence, the investigative stage of the process will

proceed quickly.       In addition, both the defendant and the court

have   the   ability   to   modify   the    35-day   minimum   period   where

appropriate. See Fed. R. Crim. P. 32(e)(2) (allowing waiver by the

defendant); 32(b)(2) (allowing the court to change the Rule's time

limits for good cause).       Time for deliberation is intentionally

built into the system, however, and the production of an amended

PSR following a retrial and new conviction would seem to trigger

the Rule's protections as a matter of course.

             Nonetheless, even if the district court erroneously

denied a continuance in this case, that error would not require a

remand for resentencing.       We agree with the government that the

district court's statements at the sentencing hearing demonstrate

beyond debate that the court would not have sentenced Ramos more

favorably even if presented with additional evidence on the impact

of incarceration on his cardiac condition.           Cf. Casas, 425 F.3d at

63 (finding "a reasonable probability that the district court will

impose a more favorable sentence on remand").             The court firmly

rejected the value of the proposed testimony of Ramos's surgeon,

stating that it already had reviewed Ramos's medical records and

understood the dire nature of his "very serious cardiac condition."

The court noted that Ramos had been seen by "a first class

cardiologist" during trial because he felt sick, and the doctor had




                                     -37-
found "only the typical complications that any person who has had

a heart valve transplant faces."

             The court also expressly rejected the applicability of

Guidelines     Section     5H1.4,    which    allows   a   downward    sentencing

departure for "[a]n extraordinary physical impairment" and gives as

an example "the case of a seriously infirm defendant [for whom]

home detention may be as efficient as, and less costly than,

imprisonment."        See U.S.S.G. § 5H1.4.        The court viewed Ramos's

condition as serious, but unpredictable: "He could live until he's

70.     But he has a cardiac condition, and he could also die

tomorrow."     The court thus demonstrated unwillingness to further

consider sentencing leniency based on Ramos's medical condition.

As    the   pursuit   of   further    medical    information     was    the   only

justification     offered     for    Ramos's     requested    continuance,      we

conclude that the refusal to grant the extra time, if error, was

harmless.

B. Career Criminal Classification

             In challenging the district court's decision to sentence

him as a career offender, Ramos claims that the district court

improperly counted his 1987 conviction for violating Article 256 of

the Puerto Rico Penal Code -- which makes unlawful the use of

violence or intimidation against public officials -- as a predicate

crime of violence.         See supra Section I.B & n.3.           As described

above, one paragraph of Ramos's PSR lists convictions for a


                                       -38-
controlled    substance   offense   and    violating      Article     256,   both

occurring on the same day in March 1987 and substantiated by

unspecified "judicial documents."21 At Ramos's sentencing hearing,

the   probation   officer   provided       the   court    with    a   stack    of

commonwealth court records referencing the two convictions, which

were based on guilty pleas, and the documents were subsequently

translated into English and entered on the docket.               See Dkt. 237.

             In his sentencing memorandum, Ramos had objected to

counting the Article 256 conviction for career offender purposes on

the ground that it occurred outside the limitation period in the

Sentencing    Guidelines.     See   U.S.S.G.      §§     4B1.1(a),    4B1.2(c),

4A1.1(a), 4A1.2(e).22 At his sentencing hearing, he complained that


      21
       The court did not rely on the 1987 controlled substance
offense and, as explained infra, it is not a qualifying predicate
crime.
      22
       Section 4B1.1 states the requirements for career-offender
status, see supra n.2, and § 4B1.2 explains that the requirement of
"two prior felony convictions" means, inter alia, that the
sentences for those crimes are counted separately under § 4A1.1,
which lists the criminal history points assigned to various terms
of imprisonment. Section 4A1.2, which is labeled "Definitions and
Instructions for Computing Criminal History," states in pertinent
part as follows:

      Any prior sentence of imprisonment exceeding one year and
      one month that was imposed within fifteen years of the
      defendant's commencement of the instant offense is
      counted. Also count any prior sentence of imprisonment
      exceeding one year and one month, whenever imposed, that
      resulted in the defendant being incarcerated during any
      part of such fifteen-year period.

U.S.S.G. § 4A1.2(e)(1).    Hence, Ramos's Article 256 conviction
would count as a prior felony conviction if he received a sentence

                                    -39-
the supporting judicial documents produced by the probation officer

were not an "approved" source of information about that crime.

See, e.g., United States v. Carter, 752 F.3d 8, 19 (1st Cir. 2014)

(internal quotation marks omitted).       On appeal, Ramos reiterates

those objections and argues in addition that, regardless of timing,

the Article 256 conviction does not qualify as a predicate crime of

violence.

            As a starting point, we reject Ramos's contention that

the Article 256 crime was too remote to count as a predicate

offense for career offender purposes.       Indeed, Ramos raises that

claim to this court only in his reply brief, and we therefore need

not address it at all.     See, e.g., United States v. Diaz-Castro,

752 F.3d 101, 106 n.3 (1st Cir. 2014) (noting that an argument not

presented in appellant's opening brief on appeal is waived).           The

claim also fails, however, on the merits.          The commonwealth court

records show that Ramos, then nineteen years old, was given

suspended sentences on the Article 256 and controlled substance

convictions in December 1987, contingent on his completing an

inpatient   treatment   program   (the   "Puerto    Rico   Teen   Challenge

Program") and fulfilling other conditions. See Dkt. 237 at 7, 90.23


exceeding one year and one month that resulted in his imprisonment
at any time in the fifteen years preceding July 4, 2002.
     23
       Ramos cites no case limiting our consideration of reliable
commonwealth court records to determine the timing of his
conviction or incarceration. The cases on which he relies discuss
documents that may be reviewed to determine the elements of the

                                  -40-
In May 1988, Ramos was ordered arrested and held without bail, and

his suspended sentence was formally revoked later that year.   Id.

at 83, 110-111.    He was thus incarcerated within fifteen years of

the July 4, 2002 drug trafficking crime underlying this appeal,

placing the sentence within the period prescribed by Guidelines

§ 4A1.2(e).

          Ramos's remaining challenge to his designation as a

career offender is that his Article 256 conviction is categorically

ineligible to qualify as a predicate crime of violence.     Because

this argument is raised for the first time on appeal, our review is

for plain error.

          1. Identifying a Predicate Crime of Violence

          Under the Guidelines, an offense qualifies as a crime of

violence if it is punishable by more than one year of imprisonment

and either "(1) has as an element the use, attempted use, or

threatened use of physical force against the person of another," or

(2) is one of several enumerated crimes not pertinent here, "or

otherwise involves conduct that presents a serious potential risk

of physical injury to another." U.S.S.G. § 4B1.2(a). To determine

whether a defendant's past conviction falls within the scope of

§ 4B1.2(a), courts use either a "categorical approach" or a




crime of conviction. See, e.g., Shepard v. United States, 544 U.S.
13, 26 (2005) (plurality opinion); Carter, 752 F.3d at 19.

                                -41-
"modified categorical approach."          See, e.g., Descamps v. United

States, 133 S. Ct. 2276, 2281 (2013); Carter, 752 F.3d at 16-17.24

            Under the categorical approach, an offense constitutes a

crime of violence "only if its elements are such that we can

conclude that a person convicted of the offense has 'necessarily'

been    found   guilty   of   conduct    that   meets   the   [§   4B1.2(a)]

definition."     United States v. Martínez, 762 F.3d 127, 133 (1st

Cir. 2014). The categorical approach limits the court's inquiry to

"'the elements of the statute of conviction, not . . . the facts of

each defendant's conduct.'"      United States v. Fish, 758 F.3d 1, 5

(1st Cir. 2014) (quoting Taylor v. United States, 495 U.S. 575, 601

(1990)).    Hence, under the categorical approach, we would ask

whether Ramos's conviction for violating Article 256 necessarily

means -- without considering his actual conduct -- that he used,

attempted to use, or threatened to use force against another

person, or engaged in conduct presenting "a serious potential risk

of physical injury to another."         U.S.S.G. § 4B1.2(a).

            However, when a defendant's prior conviction is for

violating a "divisible statute" -- i.e., a statute that "sets forth


       24
        Much of the case law developing the two approaches has
arisen in the context of the Armed Career Criminal Act, which
imposes sentencing enhancements on defendants who have three prior
convictions for "serious drug offenses or violent felonies."
Shepard, 544 U.S. at 15; see also, e.g., Descamps, 133 S. Ct. at
2281; Taylor v. United States, 495 U.S. 575, 577-78 (1990). We
have long recognized the applicability of this precedent to the
career offender inquiry. See United States v. Dávila-Félix, 667
F.3d 47, 55-56 & n.9 (1st Cir. 2011).

                                   -42-
one or more elements of a particular offense in the alternative,"

Fish, 758 F.3d at 6 (citing Descamps, 133 S. Ct. at 2281) -- the

modified categorical approach may be the appropriate method for

resolving the crime-of-violence question.         If such a provision

alternatively criminalizes qualifying violent conduct and non-

qualifying conduct, making it impossible to determine from the face

of the statute whether the defendant's conviction was for a crime

of violence, the sentencing court is permitted to consult a limited

set of "approved records" to determine which alternative provided

the basis for the conviction.      Carter, 752 F.3d at 19 (internal

quotation marks omitted); see also Descamps, 133 S. Ct. at 2284-85.

These    records   include   charging    documents,   plea    agreements,

transcripts of plea colloquies, jury instructions, and verdict

forms.    Johnson v. United States, 559 U.S. 133, 144 (2010); see

also Taylor, 495 U.S. at 602 (acknowledging the need for courts to

look to the charging papers and jury instructions in a "narrow

range of cases" involving crimes with alternative elements); United

States v. Dávila-Félix, 763 F.3d 105, 110 n.5 (1st Cir. 2014)

(noting the need to consult "certain documents of record" for

divisible statutes (citing Taylor and Descamps)).            The question

then becomes whether the variant of the crime revealed by those

documents satisfies the crime of violence definition.




                                  -43-
            2. Does Ramos's Article 256 conviction qualify as a
            predicate crime of violence?

            As described above, Article 256 criminalizes the use of

violence or intimidation against a public official or employee.

The government maintains that both alternatives constitute crimes

of   violence,     making   it   unnecessary   to    perform   the   modified

categorical inquiry, while Ramos asserts that a violation based on

"intimidation" does not necessarily qualify as such an offense

because a threat to damage property suffices to satisfy that prong.

Neither    party   offers   useful   support   for    its   argument.     The

government cites only a single, inapposite case,25 and Ramos relies

on what is apparently his own translation of a sentence from a

Spanish-language treatise on Puerto Rico's penal code.26




      25
       The government relies on United States v. Santos, 131 F.3d
16 (1st Cir. 1997), where the defendant was charged with
"threatening the life of and bodily harm to the President," in
violation of 18 U.S.C. § 871. Id. at 21. We concluded that the
district court properly classified the offense as a crime of
violence because it "had as an element the threatened use of
physical force against another person," one of the triggering
attributes of a crime of violence under Guidelines § 4B1.2. Id.
Santos sheds no light on whether a conviction for use of
intimidation under Article 256 would necessarily include any of the
requisite elements of a crime of violence.
      26
        Ramos quotes a text titled "Penal Code of Puerto Rico" by
Dora Nevares-Muñiz for the proposition that "intimidation refers to
the use of coercion or psychological pressure on the person,
characterized by the threat that he will suffer imminent and
unjustified damage to his or her person or property." It does not
appear that the volume ("Código Penal de Puerto Rico") is available
in English.

                                     -44-
            The government has offered no basis on which we could

conclude that both the "violence" and "intimidation" prongs of

Article 256 necessarily include an element related to either

physical force against an individual or a "serious potential risk

of physical injury" to a person, which would allow us to classify

the statute as a crime of violence under the categorical approach.

Although the government states in its brief that "judicial records"

report that Ramos's Article 256 crime involved physical action

against a police officer, it does not argue that the conviction

qualifies under the modified categorical approach.             Hence, the

government has waived that backup position. Nonetheless, given the

significance of the issue here and the likelihood that similar

circumstances will arise in other cases, we think it important to

explain why the argument would in any event fail.

            Although most of the Superior Court documents submitted

by the probation officer do not fall into any of the usual

categories of permissible records, we have observed that, "[i]n

addition to these 'approved' records, a federal court may also

consider some comparable judicial record."       Carter, 752 F.3d at 19

(footnote omitted) (internal quotation marks omitted). Our review,

however, "'must be "confined to [the] records of the convicting

court,"'" id. (quoting United States v. Turbides-Leonardo, 468 F.3d
34,   39   (1st   Cir.   2006)   (quoting   Shepard, 544 U.S.   at   23)

(alteration in original)), and we thus "may not rely on the police


                                    -45-
reports related to the earlier conviction," id. at 20 (citing

Shepard, 544 U.S. at 16).

           The   only   commonwealth   document   among   the   submitted

records that describes the episode leading to Ramos's Article 256

charge is a Complaint filed by a Caguas police officer, stating as

follows:

                  Above-referenced     defendant,    Cruz
           Roberto Ramos-Gonzalez, on or about November
           15, 1986 at 7:00 p.m. at the Boneville Height
           hous. proj. in Caguas, P.R., used violence and
           intimidation against OFF. Orlando Rosa-Santana
           #8812 who was a PUBLIC OFFICIAL at the time,
           member of the P.R. Police, offering resistance
           during an act in compliance of his duty and
           functions:

                  The act consisted of jumping on the
           office[r,] causing him to fall to the ground,
           and grabbing him once he got back up.

Dkt. 237, at 18.   The PSR in this case depicts a similar encounter,

stating that Ramos resisted arrest on the drug charge "by pushing

and grabbing one PRPD officer."         Neither of these documents,

however, is an approved source for determining whether Ramos's

conviction was based on the use of violence or intimidation.         See

Carter, 752 F.3d at 20 ("[T]he police incident report . . . might

include sufficient details to make such a determination, but we are

precluded from using it for that purpose."); see also id. ("[A]

presentence report in a subsequent case ordinarily may not be used

to prove the details of the offense conduct that underlies a prior

conviction." (internal quotation marks omitted)).


                                 -46-
            The charging document for the Article 256 violation, an

"approved" record under Shepard and related precedent, is less

specific.    It states, in pertinent part, that Ramos "unlawfully,

voluntarily, knowingly and criminally, making use of violence or

intimidation, resisted a public official and/or government employee

in the performance of his duties."          See Dkt. 237, at 5.         In

addition, the Minutes of a proceeding held on March 12, 1987 in

Puerto Rico Superior Court report that Ramos waived jury trial on

the related drug and Article 256 charges and that he,

            in accordance with a plea agreement with the
            Prosecutor, pleads guilty to the crime of
            violation of the Controlled Substances Act,
            possession, Art. 404 on case G87-222 and
            violation of Art. 256 of the Penal Code in
            case G87-221.

Dkt. 237, at 37.   Neither the plea agreement nor the plea colloquy

are among the submitted records, and no other document sheds light

on Ramos's admissions in connection with his guilty plea.

            Relying on the documents in the record that we are

permitted   to   consult,   we   cannot   conclude   that   Ramos's   1987

conviction was for a crime of violence within the meaning of the

career offender provision of the Guidelines. We have been cited no

authority for categorically classifying an act of "intimidation"

in violation of Article 256 as a crime of violence, and the record

does not permit us to know the type of conduct admitted by Ramos.

The charging document asserted that Ramos made use of violence or

intimidation. Although the police complaint described a physically

                                   -47-
violent interaction, Ramos's admission of guilt may not have

incorporated those details.          Cf. Descamps, 133 S. Ct. at 2289

(noting the unfairness of imposing a sentence enhancement based on

facts in the record when the defendant may have bargained for a

guilty plea to a lesser crime).       In that regard, the circumstances

of the drug conviction are telling.           The police complaint alleged

that Ramos had possessed cocaine with the intent to distribute it,

a violation of Article 401 of the Puerto Rico Controlled Substances

Act, P.R. Laws Ann. tit. 24, § 2401, see Dkt. 237, at 16, 21, but,

as   noted   above,   he   pleaded   guilty    to   a   possession   crime   in

violation of Article 404, P.R. Laws Ann. tit. 24, § 2404.                    It

appears that the severity of the drug crime was reduced in the

course of plea negotiations.27

             In short, on this record, Ramos's Article 256 conviction

does not qualify as a crime of violence either categorically or,

under the modified categorical approach, based on the elements that

Ramos admitted.       The absence of any support for classifying that

conviction as a crime of violence makes the court's error in

relying on it plain.28     The remaining components of the plain error


      27
        The Article 404 drug possession conviction is not a
controlled substance offense for career offender purposes. See
U.S.S.G. § 4B1.2(b) (defining "controlled substance offense" in
that context to include possession accompanied by "intent to
manufacture, import, export, distribute, or dispense" the drug);
see also Dávila-Félix, 763 F.3d at 107-08 & n.3.
      28
        Ramos notes that the district court did not expressly
identify the Article 256 violation as one of the two triggering

                                     -48-
test -- prejudice to the defendant and the threat of a miscarriage

of justice -- also are satisfied here. See United States v. Jones,

748 F.3d 64, 69 (1st Cir. 2014).        The government does not dispute

Ramos's   assertion   that,   without    career   offender   status,   his

applicable Guidelines range would be substantially lower.29             We

previously have observed that, "as to the threat of miscarriage of

justice if we declined to remand, the difference in potential jail

time would be a concern in any balance."       United States v. Torres-

Rosario, 658 F.3d 110, 117 (1st Cir. 2011).30            To the extent

relevant to the plain error inquiry, the government asserts no

offsetting circumstances.     See id. (noting the ease of addressing


convictions, but its colloquy at the sentencing hearing rejecting
Ramos's objections to the commonwealth records inescapably shows
that it did.
     29
        Ramos asserts that, without career offender status, his
total offense level would be 30, which would carry a Guidelines
sentencing range of 151-188 months under CHC V (which he claims is
applicable) and 168-210 months under CHC VI (which the government
claims is applicable). In fact, as described infra, the district
court began with a lower BOL than Ramos suggests, which would have
produced a sentencing range of 130-162 months under CHC V without
career offender status (and 140-175 months under CHC VI) if all
other factors remained the same.
     30
        Although it might seem that the career offender error is
harmless because Ramos was sentenced to multiple life terms for his
convictions in the conspiracy case, Ramos's pending appeal in that
case challenges both his convictions and sentences. We decline to
rely on a non-final term of imprisonment in a separate case to
justify leaving intact the erroneous term of imprisonment here.
Cf. United States v. Almonte-Nuñez, 771 F.3d 84, 92 (1st Cir. 2014)
(noting a preference for "trimming back an excessive sentence" on
plain error review, even when a defendant's "overall period of
immurement will not be affected," where defendant was improperly
sentenced in excess of a statutory maximum).

                                 -49-
the Shepard issue on remand without need for a new trial); Dávila-

Félix, 667 F.3d at 57 (holding that "[t]he standards of plain error

review clearly are met," without analyzing the third and fourth

prongs, where the record did not show qualifying predicate crimes).

           3. The Scope of Resentencing

           In other cases, we have explicitly allowed the parties to

further develop the record on the question of career offender

status.   See, e.g., Carter, 752 F.3d at 21; Torres-Rosario, 658
F.3d at 117; cf. Dávila-Félix, 763 F.3d at 113-114 (upholding

career offender enhancement where district court accepted new

evidence of predicate crimes on remand).      In this case, however,

the government already has had two opportunities to offer evidence

in support of the career offender enhancement.        As noted earlier,

the   Probation   Office   acknowledged   relying    on   an   ineligible

conviction in Ramos's first PSR, and it substituted the March 1987

conviction to establish career offender status. See supra note 20.

We recently observed that "no party -- including the government --

is entitled to an unlimited number of opportunities to seek the

sentence it desires."      Dávila-Félix, 763 F.3d at 113.       Moreover,

"in a case where the government asked for [an] enhancement but

failed to adduce sufficient proof for its imposition . . . there

would not likely be reason to permit a second bite at the apple."

Id. (alteration and omission in original)           (internal quotation




                                  -50-
marks omitted). A fortiori, the government here may not reopen the

record to take a third bite at the career offender apple.31

           Accordingly, we must vacate Ramos's sentence and remand

for resentencing without the career offender enhancement.

C.   Apprendi/Alleyne Error

           Invoking Apprendi v. New Jersey, 530 U.S. 466 (2000), and

Alleyne v. United States, 133 S. Ct. 2151 (2013), Ramos argues that

his Fifth and Sixth Amendment rights were violated when the

district court sentenced him based on a drug quantity that was not

found by a jury beyond a reasonable doubt.      This claim was not

raised below and is therefore reviewed only for plain error.     In

this instance, however, the standard is irrelevant because no

drug-quantity error occurred in his sentencing.

           The Supreme Court's decisions in Apprendi and Alleyne

establish that a jury must find beyond a reasonable doubt any drug

quantity that triggers a mandatory-minimum and a statutory-maximum

sentence under 21 U.S.C. § 841, whose multiple subsections set out

different crimes.   See, e.g., United States v. Pizarro, 772 F.3d
284, 292 (1st Cir. 2014).     In this case, Ramos acknowledges that

the indictment charged, and the jury found, that he possessed at

least 500 grams of cocaine.      Under § 841(b)(1)(B), a defendant



      31
       The government has not suggested that evidence already in
the record would permit sentencing Ramos as a career offender if
the Article 256 conviction may not be counted as a predicate crime
of violence. We therefore do not address that circumstance.

                                -51-
found guilty of possessing for distribution at least 500 grams but

less than five kilograms of cocaine is subject to a mandatory

minimum        term   of   five   years    and   a    maximum    of    forty    years

imprisonment.         Both the PSR and the district court's comments at

sentencing placed the amount of cocaine seized from the truck at

roughly two kilograms -- an amount within the same statutory range

as the 500 grams found by the jury.                  In other words, the record

shows        unequivocally   that   Ramos's      sentence   was       based    on   the

statutory range consistent with the jury's finding.                       Hence, no

Apprendi or Alleyne error occurred.

                It is possible that Ramos's actual complaint is that the

district court used the wrong Guidelines sentencing range.32                         He

asserts that his BOL "was calculated as if he had been convicted of

possessing at least two kilograms" of cocaine.                  This assertion is

incorrect.        Although the PSR concluded that Ramos was responsible

for just over two kilograms, the district court at sentencing

expressly used the BOL for an offense involving at least 500 grams

but less than two kilograms of cocaine.                 See U.S.S.G. § 2D1.1(7)

(Level 26).



        32
        As we have recently explained, if the jury makes the
required threshold finding to trigger a mandatory minimum (in this
instance, "500 grams or more" of cocaine), but does not indicate a
specific quantity, the district court may make a drug quantity
finding by a preponderance of the evidence to determine the
recommended sentence under the Guidelines. The sentence imposed
must be within the statutory range. See Pizarro, 772 F.3d at 294
n.14.

                                          -52-
               In sum, the drug quantity on which the district court

based Ramos's sentence was proper under both the Guidelines and

§ 841(b)(1)(B).

D.    Reasonableness of the Sentence

               Ramos    claims    that     the    district    court       abused     its

discretion by sentencing him to a substantial prison term without

adequately taking into account the severity of his heart condition.

He    argues    that    the     court    failed    to    follow    the    statutorily

prescribed "parsimony principle" -- i.e., that "a sentence [be]

sufficient,      but    not   greater     than    necessary,"      to    achieve     the

legitimate objectives of sentencing.                    18 U.S.C. § 3553(a).          In

particular, Ramos complains that, given his age and physical

condition, as well as his then-anticipated (and now imposed) life

sentence in the conspiracy case, his 327-month sentence in this

case was unnecessary to accomplish the objectives of deterrence and

protecting      the    public    from    further    crimes    by   him.      See     id.

§    3553(a)(2)(B),      (C).      Ramos    also    complains      that    the     court

disregarded "the need for the sentence imposed . . . to provide the

defendant with needed . . . medical care."                  Id. § 3553(a)(2)(D).

               Given that Ramos will be resentenced without the career

offender enhancement, inevitably reducing his term of imprisonment

in this case, we need not address this challenge to the length of

his sentence.         We note, however, that the district court has broad

discretion to balance the pertinent sentencing factors, and "its


                                          -53-
choice of emphasis . . . is not a basis for a founded claim of

sentencing error."      United States v. Colón Ledée, 772 F.3d 21, 41

(1st Cir. 2014) (omission in original) (internal quotation marks

omitted).     Nonetheless, on remand, the district court will have

available more recent information about Ramos's health that it may

consider in selecting an appropriate sentence under the applicable

Guidelines range.

                                      IV.

            To recap our holdings on Ramos's claims:

            (1) The government's nearly five-year delay in bringing

the indictment did not violate Ramos's due process rights;

            (2)    The district court did not abuse its discretion in

denying Ramos's motion to dismiss the indictment for prosecutorial

misconduct.     We urge the United States Attorney's Office in Puerto

Rico, however, to implement procedures that will enable it to

fulfill its obligation in every case to become aware in a timely

fashion of material evidence "known to the others acting on the

government's behalf in the case, including the police," Kyles, 514
U.S. at 437, and disclose such evidence to the defense;

            (3) The district court did not err in excluding an alibi

witness   and     refusing   a   missing    witness   instruction,   and   the

erroneous portion of its instructions on possession did not rise to

the level of plain error;




                                     -54-
          (4) The court's refusal to continue Ramos's sentencing

hearing, if error, was harmless;

          (5) The district court incorrectly relied on Ramos's

Article 256 conviction to designate him as a career offender and,

hence, he must be resentenced.    On remand, the government may not

seek to justify the career offender enhancement with new predicate

crimes.   The court, however, may consider anew both parties'

previously raised arguments concerning the appropriate sentence.

          So ordered.




                                 -55-